Title: Arthur Lee to Franklin and Silas Deane, 30 January 1778
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Gentlemen
Challiot Jany. 30th 1778
More mature deliberation and fuller lights upon the subject, have satisfyd me that I was wrong in receding from my opinion against the admissibility of the 12th. Article in the proposd commercial treaty. I shoud therefore think myself neglectful of the duty I owe to the public, if I did not endeavor yet to prevent that measure, before our signature has renderd it irrevocable. And certainly nothing short of totally preventing the treaty from being concluded, will prevail upon me to sign it, if that Article is to stand.
What has thus confirmed me in my former sentiments is this.
At the conclusion of Mr. Gerard’s observations upon what we proposd, he said, they had no design of laying any duties on their Molasses, nor was it compatible with their policy. Dr. Franklin informd me yesterday, that a substitute for Molasses had been found in America, procurable from a substance which is the growth of the Country, and of infinite plenty. A prohibition upon the export of their Molasses, will effect every purpose which we are providing against by restraining the imposition of Duties.
From these considerations it seems clear to me, that Molasses are not such an important object as was stated; that the demand is more likely to diminish than increase; that there is no sound reason for apprehending that, if unrestraind, Duties will be imposd upon that Article; that if there were the strongest reasons for that apprehension, the sacrifice proposd does not secure us from the evil it is intended to prevent.
If these arguments are not utterly fallacious, we are, by the Article proposd, really tying both our hands, with the expectation of binding one of their fingers. The principle too is, and the effect of this measure must be, the encouragement of Commerce at the expence of Agriculture; which, whatever temporary Advantages it may give, will be permanently pernicious to the peace and real welfare of our Country. Nor is it an argument of little weight with me, that we are binding our Constituents forever, upon a point on which they have not had an opportunity of giving their Instructions. Which how far it is within the limits of our powers and of our descretion, I am extremely doubtful.
I woud therefore propose to you Gentlemen, upon the ground of the Article not having been in the plan given for our guidance, and of doubts which have arisen among ourselves about the approbation it will meet with, that, if it shoud be unrejected by the Court here, we shoud propose, that both the Articles be left open to be rejected or admitted by Congress without affecting their ratification of the rest of the Treaty. This exception will it seems to me, refer the decision to that arbitration which ought to determine it; and free us from any possible imputation of having acted wrong or exceeded our powers.
I am willing that whatever charge of levity may arise, from thus resuming the negotiation may be wholly visited on me. Tho indeed as I think we are treating with Gentlemen of sense and candour, I am under no apprehension that they will view in any such light an anxiety to act with the utmost circumspection, in a business of great moment and doubtful effect.
As this is a matter that admits of no delay, I must beg Gentlemen, an immediate consideration of what I propose, and that you will do me the favor of apprizing me of your determination, as soon as you have formd it. I have the honor to be with great esteem Gentlemen Your most Obedient and Humble Servant
Arthur Lee
